Jordan, Justice.
Appellant wife and appellee husband were divorced on July 14, 1975, and entered into an agreement which was made a part of the decree.
One paragraph of the agreement provided that "the husband shall cause to be paid to the wife one-half (1/2) of his Lockheed Savings account (or Savings Plan) balance as of July 1, 1975 . . .”
A dispute arose over the value of the account and on February 4, 1977, the husband filed a "rule nisi” asking the court to determine the amount the wife should receive, alleging the value to be $6,987. The wife answered claiming the value was at least $8,882. She also filed an attachment for contempt, alleging certain arrearages.
After a hearing on June 14, 1977, the trial court ordered the husband to pay the wife $3,493.50 as her one-half of the Lockheed account, ordered him to pay certain other obligations and awarded the wife attorney fees. This order was dated April 14,1978 (nunc pro tunc June 14,1977). The wife filed a motion for new trial which was denied and she appeals.
1. There is no transcript of the hearing on June 14, 1977. However, documentary evidence in the record indicates the value of the savings account to be either $6,987 or $8,882. The trial court found the "vested” value to be the lesser amount and awarded the wife one-half of that figure. There being evidence to support this finding, the judgment will be affirmed.
2. There is no merit in the contention that the trial court "erred in failing to state separately its conclusions of law,” or that the court "erred in withholding judgment from the date of the hearing on June 14, 1977 until the date of entry on April 14, 1978.”

Judgment affirmed.


All the Justices concur.

Parker, Parker & Poss, Richard F. Sheperd, for appellee.